Citation Nr: 1707830	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  06-00 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred during a period of hospitalization at the Medical University Hospital of South Carolina from June 4, 2001 to July 18, 2001.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran had active military service from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs Medical Center in Charleston, South Carolina.

In June 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ), who has since retired from the Board.  A transcript of that hearing has been associated with the claims file.

In August 2008, the Board remanded this matter for additional development.  In September 2015, the Board remanded this matter again to allow for the scheduling of a hearing before the Board.  The hearing was conducted in May 2016 and a transcript of that hearing has been associated with the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim of entitlement to reimbursement of medical expenses. 

In this case, the Veteran is service-connected for a low back disability, rated as 60 percent disabling, effective from November 23, 1992.  The Veteran is also in receipt
of a total disability evaluation based on individual unemployability (TDIU),
effective from February 20, 1998. 

The Veteran is seeking entitlement to payment or reimbursement of medical
expenses incurred in connection with a period of hospitalization at the Medical University Hospital of South Carolina from June 4, 2001 to July 18, 2001.  The Board notes that the medical expenses at issue involve multiple different health care providers.  First, there are expenses from the Medical University Hospital of South Carolina.  Second, there are expenses from the University Medical Associates.  And third, there are expenses from Health South and/or Southern Rehabilitation Group.  

Private medical records from the aforementioned private facility show that on June 4, 2001, the Veteran was admitted after he was involved in an automobile accident. Upon admission, it was noted that the veteran had lacerations at the left cheek. A computerized tomography (CT) scan and an x-ray revealed a torn left hemopneumothorax with herniation of the bowel and a fractured left humeral head.  Rib fractures on the Veteran's left hemithorax were also apparent.  On June 28, 2001, the Veteran underwent a tracheotomy and was placed on a ventilator and given antibiotics.  The Veteran improved and chest, tubes were removed on the 4th of July and he was finally weaned from the ventilator by July, 8, 2001.  On July 18, 2001, the Veteran was discharged to a rehabilitation center.

The VA has already made at least partial payment of the expenses from the Medical University Hospital of South Carolina.  In a decision letter from the Charleston VAMC, dated in February 2003, the Charleston VAMC stated that the Veteran's claim for authorization of care and payment had been approved, authorized up until-the point the medical condition had stabilized.  The VAMC noted that the amount claimed for the whole period of the veteran's hospitalization from June 4, 2001 to July 18, 2001, was $192,840.00.  The VAMC indicated that they had authorized payment in the calculated amount of $78,383.55 for the period of time from June 4, 2001 to June 24, 2001.  According to the VAMC, since the medical condition had stabilized and VA facilities were feasibly available for care, the veteran could have been transferred to a VA medical center and as such, payment or reimbursement was warranted only for care up to the date of stabilization, which was June 24, 2001.  The Board also notes that more recent document in the file suggests that an alternative basis for denial of payment of further medical expenses is that the Veteran has not paid any expenses to the Medical University Hospital of South Carolina, and that he does not owe any money to that health care provider.  See VA email correspondence with MUSC dated January 6, 2015.  See also VAMC Memorandum dated in January 2015.  However, it is unclear whether this statement applies to the entire period of hospitalization, or only to the period up until June 24, 2001.

The Board notes that the claims for expenses incurred with the University Medical Associates and expenses from Health South and/or Southern Rehabilitation Group were denied on the basis that a claim for such expenses was not submitted prior to the expiration of a two year deadline.   See VAMC Memorandum dated in January 2015.

As noted, this case was previously remanded.  In August 2008, the Board ordered the VAMC to provide the Veteran and the Board rationale for the determination that the medical emergency which necessitated the Veteran's hospitalization between June 4, 2001 and July 18, 2001, ended on June 24, 2001, as opposed to a later date.  The Board ordered the VAMC to thereafter readjudicate the issue and issue a supplemental statement of the case.  While the VAMC issued a memorandum in January 2015, it does not appear that the memorandum was mailed to the Veteran.  Further, a supplemental statement of the case has not been issued.  Thus, there has not been substantial compliance with the Board's August 2008 remand directives.

In addition, based on the available records, it appears that in April 2004, the VAMC approved the Veteran's claim for reimbursement of costs for the period of June 4, 2001 to June 24, 2001, finding the Veteran's condition stabilized as of June 24, 2001.  It appears that at that time, the VAMC had record of the amounts billed for the Veteran's treatment at the Medical University Hospital of South Carolina, to include amounts billed to the Veteran.  Even if the exact records of the amounts billed to the Veteran were not available in April 2004, copies were submitted during the course of the claim, to include copies submitted with the notice of disagreement in August 2004.  On remand, a VA examiner should be asked to review the records and determine when the Veteran's condition stabilized.  Thereafter, the claim for reimbursement of costs should be readjudicated.

Finally, the Board notes that in testimony presented by the Veteran and his spouse, they indicated that they had contacted the VA hospital fee basis office in person regarding payment of the medical expenses within the two years following the provision of the private medical treatment for which reimbursement is sought.  In the VAMC memorandum dated in January 2015, it was stated that original files and claims from 13 years earlier could not be located, but that the Vista system included report of contact information.  Copies of any such reports of contact should be added to the claims file, as the Board does not have access to the Vista system.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any relevant reports of contact from the Vista system and associated them with the Veteran's claims file.  

2.  Undertake appropriate development to determine whether the Veteran has paid or owes any money to the Medical University Hospital of South Carolina for any portion of the entire period of hospitalization up until the date of discharge on July 18, 2001.  

2.  Ask a VA examiner to review the Veteran's medical records for his treatment at the Medical University Hospital of South Carolina from June 4, 2001 to July 18, 2001.  The examiner should indicate when the Veteran's condition stabilized to the point when the Veteran could have been transferred safely to a VA facility.  

The examiner should provide a rationale in support of the opinion.  If the opinion cannot be provided, the examiner should explain why this is so.

3. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




